Title: To James Madison from Noah Webster, 30 June 1792
From: Webster, Noah
To: Madison, James


Sir.
Hartford. (Connecticut) June 30. 1792
I take the liberty of requesting you to furnish me with some information on the following particulars: viz

1.What is the common or average annual expense of subsisting & clothing a slave in Virginia, estimated at?
2.What is the average estimated profit of the labor of a slave, deducting charges of subsistence, clothing, physician’s bills & other incidental expenses?
3.What is the estimated difference between the value of the labor of a slave & that of a free hired man? And is there any difference between the common price of the labor of a free White & that of a free black, when hired by the day, week or year?
4.Are free whites ever employed in cultivating tobacco plantations? If so, in what manner are they hired; by the day, week or year? And What difference is observable on plantations thus cul[t]ivated & those tilled by slaves?
5Do the planters ever lease their plantations on easy terms to free Whites? If so, what is the usual term of the leases; for a year or years? And what the profit of such rented plantations; compared with those tilled by slaves?
6.Are there any instances in Virginia of Planters’ emancipating slaves & renting to them small tracts of land on moderate terms? If so, what effects have proceeded from such emancipation, & farming lands to the blacks?

I am sorry to trouble you with these queries, but I have no friend in Virginia on whose information & obliging disposition I can rely with so much confidence as on yours; and as I expect, in the course of a few months, to want some facts on the foregoing subjects, it will greatly oblige me, if you will be at the trouble of furnishing me with such as you are acquainted with.
I cannot close this letter without congratulating you on the present prosperous state of our country. Excepting sometimes a solitary complaint from the merchants on account of the impositions on trade, there is a very general satisfaction in the Northern States respecting the laws of the Union. Universal peace & contentment prevail—the great encrease of capitals, in consequence of the rise of funded & other paper, has given uncommon life & vigor to industry. More buildings, more commercial & other enterprizes have been undertaken within the last year than have ever appeard before at any period; & people were never so little embarrassed with debts. I was always an advocate for your proposition for discrimination in funding the debts of the U States; I wrote in favor of it in Philadelphia in 1787 before the convention met, & was in danger of being mobbed for my opinions. I have still no doubt of the justice & equity of the proposition, but I have great doubts with respect to the practicability of the scheme. Yet it is no small consolation to me to find so few evils proceeding from the present plan of funding the debts, & so much good springing out of the system.
You deserve a large portion of the honor of originating the present Genl Government, to which we justly ascribe the present prosperous condition of these States. I was early of opinion, as you percieved by a little pamphlet of mine, which you read at President Washingtons in 1785, that such a kind of government must be formed & established to effect a Union & permanent national prosperity. I am persuaded such a government may ensure us respectability, & what is more, national freedom. I am happy to find our debt is diminishing, & sincerely hope that a speedy peace with the Indians may prevent any accumulation of it, as well as furnish the means of a further & more rapid reduction. I am, Sir, with the highest respect your most obedient & most hume Servant
Noah Webster
